Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants NPL citation 4 on their IDS of 4-3-22 has not been considered since no concise explanation has been submitted as required for foreign language references. Applicants NPL citation  on their IDS of  8-26-22 has not been considered since no concise explanation has been submitted as required for foreign language references.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 102(a1) as being anticipated by Lo et al. (US 2015/0118322), cited by the examiner.
The reference discloses a process in which hyaluronic acid is grafted with BOC protected histidine and mPEG 1900 (i.e. 1900 molecular weight) containing a reactive succinate end group. Note paragraphs 72-84 including the scheme bridging pages 5 and 6 in this regard. Regarding claim 8, it is noted that applicants upper limit of the ratio of polymer backbone to protection group modified histidine is near the upper limit of what is possible even when each of the 4 hydroxyls of a histidine mer unit are derivatized. Note in this regard that the molecular weight of BOC-Hist is 256 g/mol while the molecular weight of a mer unit of hyaluronic acid is 407 g/mol. Thus (4)256=1024 is less than 3 times the atomic mass units of histidine and thus applicants ratio of 100:350 is actually a bit above what is possible even for 100% derivatization of all 4 hydroxyls by BOC-Hist. Note Table 1 in paragraph 71 where the histidine may have a maximum  graft ratio of 94% while the lowest graft ratio is 17% and thus all runs in Table 1 appear to produce materials with applicants ratio of backbone to modified histidine. Regarding applicnts ratio of polymer backbone and hydrophilic polymer, note Table 2 on page 7 where run 3 has a graft ratio of 7% and in which PEG with a molecular weight of 1900 g/mol is used. Hence the ratio for run 3 would be wt hyaluronic acid: wt PEG=407:1900(4)(0.17) =100:320.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2015/0118322), cited above.
Note document claim 3 for hyaluronic acid molecular weights of 7000-1.5 million encompassing those of application claim 3. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference such as by selecting applicants hyaluronic molecular weights from the range of document claim 3 would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.


           Claim 9 and those dependent thereon are allowable since the prior art does not teach or suggest a graft polymer adsorbed to the surface of a metal by a protection groups modified histidine.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
10-3-2022

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765